Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 08/16/2021 is
acknowledged.  Claims 1-8 are examined, while claims 9-20 are withdrawn from examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on CN201910106878.6, filed 02/02/2019.  The foreign application is not in English.
Response to Amendment
Applicant' s amendment dated 04/18/2022, in which claims 1, 4, 6, and 7 were amended, has been entered.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted with the present application.  
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of at least the following reasons: in the replacement sheets submitted 04/18/2022, it cannot be determined which features of figure 1 and 2 correspond with at least elements (X), (Y), 72, 20, 16, B, 18, 30, 1, 2, etc.  It is unclear if these elements are stray marks, or if designation lines have been omitted.  

    PNG
    media_image1.png
    692
    634
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “texture of the second surface is less granular than a texture of the first surface“  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amendment of 04/18/2022, applicant clarified the specification and drawings to define the first surface as being a surface under the bridge electrode, and the second surface as being another location in the groove (figs 28A, 28B).  Claim 1 recites the limitation “wherein a texture of the second surface is less granular than a texture of the first surface.“  A granular surface is understood to be a rough surface.  Therefore, claim 1 requires that the second surface be smoother (less granular) than a first surface.  But the figures show the opposite: in figure 28B, second surface 18 is rougher than first surface 16.   This is inconsistent with the ordinary meaning of the word “granular”, as the accepted meaning of granular is “having many small and distinct parts”, i.e., a rough or serrated surface.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Therefore, the term “granular” in claim 1 is indefinite. 
For the purposes of examination and to further compact prosecution, the term “less granular” in claim 1 will be interpreted as “rougher,” in contrary to the ordinary meaning of granular, but in accordance with e.g. fig 28B.  
Applicant should confirm if this interpretation is correct in the next office communication.
Remaining claims depend from claim 1 and are rejected for the reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu (US 20150270432 A1).
Regarding claim 1, Wu discloses a light-emitting diode (LED) sub-chip (top U3 of 300’, fig 3D), comprising: 
an epitaxial layer (323 and 322, figs 3L, 3M) disposed on a growth substrate (30), wherein the epitaxial layer comprises a plurality of electrodes (left and right 42, 40, fig 3M); 
a groove (groove, annotated figs 3L, 3M) disposed between the LED sub-chip and a second LED sub-chip (lower U3 of 300’, fig 3D), wherein the groove penetrates through the epitaxial layer separating the two sub-chips (U3 and U3 are separated by groove, figs 3L/3M); 
a bridge insulating layer (36) at least partially covering a sidewall of the groove, wherein the sidewall comprises: 
a first surface (first surface, annotated fig 3M) and a second surface (second surface, annotated fig 3L) close to the first surface (in same groove, annotated fig 3D).
wherein a texture of the second surface is less granular (interpreted as ‘rougher’, see 112b above) than a texture of the first surface; 
and a bridge electrode (38, fig 3M) on the bridge insulating layer, wherein the bridge electrode connects respective electrodes of the two sub-chips at the first surface (first surface is under bridge electrode, fig 3M.)
and the first surface is less inclined with respect to a horizontal surface of the growth substrate at locations where the groove is covered by the bridge insulating layer than at locations where the groove is not covered by the bridge insulating layer (first surface less inclined than second, figs 3L, 3M, slope of sidewall T greater than mesa region para 0034).

    PNG
    media_image2.png
    659
    476
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    679
    355
    media_image3.png
    Greyscale

	Regarding claim 2, Wu discloses that the second surface is angled more orthogonally (slope of sidewall of T greater than slope of sidewall of mesa, para 0034) with respect to a horizontal surface of the growth substrate than the first surface to the horizontal surface.  
Regarding claim 3, Wu discloses the epitaxial layer comprises a first type semiconductor layer (321, of first type para 0017), a second type semiconductor layer (323, of second type para 0017) disposed in a direction away from the growth substrate, and an active layer (322) sandwiched between the first type semiconductor layer and the second type semiconductor layer (fig 3L).  
Regarding claim 4, Wu discloses the second surface comprises sidewalls of the second type semiconductor layer, the active layer and a portion of the first type semiconductor layer corresponding to the groove covered by the bridge insulating layer (annotated fig 3L).  
Regarding claim 5, Wu discloses that the second surface is irregularly roughened (roughened, para 0034) or with a serrated pattern.  
Regarding claim 6, Wu discloses that the serrated pattern comprises an irregular serrated pattern (fig 3L).
Regarding claim 7, Wu discloses a transparent conductive layer (transparent metal contacting layer, para 0047) formed on a surface of the bridge insulating layer and on a surface of the second type semiconductor layer facing away from the growth substrate (formed on the stack, para 0047, and thus formed on the layers of the stack.)  
Regarding claim 8, Wu discloses an insulating protective layer (encapsulating resin or epoxy, para 0042) covering an outer surface of the entire LED sub-chip except for upper surfaces of the plurality of electrodes (exposed through hole, para 0042). 

Response to arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9356189 B2 of Wu discloses alternate conformations of grooves and bridging electrodes, e.g. figs 3L, 3M.
CN 105655450 A of Li discloses techniques for decreasing the bending angle of bridging electrodes to decrease device failure, e.g. by varying the thickness of a bridge insulating layer, figs 3F-4.
CN 104733573 B of Fu discloses techniques for decreasing the bending angle of bridging electrodes to decrease device failure, e.g. by making the slope under a bridge insulating layer more shallow, fig 5.
US 20110220932 A1 of Katsuno discloses advantages of smoothing a surface contacting an LED electrode in a groove, so that the contacting surface is smoother than surfaces elsewhere, to improve light extraction efficiency, para 0139, fig 10b.

    PNG
    media_image4.png
    781
    586
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    800
    545
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    404
    581
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    279
    556
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817